 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TRUSTEES OF THE NATIONAL                          No. 2:19-mc-0138 WBS DB
      ELEVATOR INDUSTRY PENSION
12    FUND, et al.,
13                       Plaintiffs,                    ORDER
14           v.
15    A LEWIS ENTERPRISES, INC., D/B/A A
      STEP ABOVE ELEVATOR, et al,
16

17                       Defendants.
18

19          Pursuant to Local Rule 302(c)(11), a judgment debtor examination is scheduled before the

20   undersigned on March 20, 2020. (ECF No. 11.) However, given the current public health

21   situation, the undersigned will continue the judgment debtor examination

22          Accordingly, IT IS HEREBY ORDERED that:

23          1. The March 20, 2020 judgment debtor examination is continued to Friday, May 8,

24   2020, at 9:30 a.m., at the United States District Court, 501 I Street, Sacramento, California, in

25   Courtroom No. 27, before the undersigned; and

26   ////

27   ////

28   ////

                                                       1
 1          2. Plaintiff/judgment creditor shall serve a copy of this order on the judgment debtor and

 2   file proof of such service within twenty-one days.

 3   DATED: March 18, 2020                                /s/ DEBORAH BARNES
                                                          UNITED STATES MAGISTRATE JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
